Order filed September 19, 2017.




                                      In The

                    Fourteenth Court of Appeals
                                   ____________

                                NO. 14-17-00537-CV
                                   ____________

  STOCKDICK LAND COMPANY, STEPHEN N. RINER, AND WADE A.
                      RINER, Appellants

                                        V.

  DEUTSCHE BANK NATIONAL TRUST COMPANY, AS INDENTURE
      TRUSTEE AND CARRINGTON MORTGAGE SERVICES, LLC,
                          Appellees


                    On Appeal from the 80th District Court
                            Harris County, Texas
                     Trial Court Cause No. 2008-60974A

                                    ORDER

      The clerk’s record was filed August 25, 2017. Our review has determined
that relevant items have been omitted from the clerk's record. See Tex. R. App. P.
34.5(c). The record does not contain the orders of partial non-suit signed December
16, 2016 and January 4, 2017.
      The Harris County District Clerk is directed to file a supplemental clerk’s
record on or before October 19, 2017, containing the orders of partial non-suit
signed December 16, 2016 and January 4, 2017.

      If the omitted items are not part of the case file, the district clerk is directed
to file a supplemental clerk’s record containing a certified statement that the
omitted items are not a part of the case file.



                                  PER CURIAM